FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KEVIN SCHEURING,                                No. 04-56844
               Plaintiff-Appellant,
               v.                                 D.C. No.
                                                CV-03-06613-RZ
TRAYLOR BROTHERS, INC.,
                                                  OPINION
              Defendant-Appellee.
                                          
         Appeal from the United States District Court
            for the Central District of California
         Ralph Zarefsky, Magistrate Judge, Presiding

                  Argued and Submitted
          November 16, 2006—Pasadena, California

                     Filed February 14, 2007

     Before: Richard D. Cudahy,* Betty B. Fletcher, and
              Susan P. Graber, Circuit Judges.

                    Opinion by Judge Cudahy




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                1847
1850           SCHEURING v. TRAYLOR BROTHERS


                        COUNSEL

John R. Hillsman, McGuinn, Hillsman & Palefsky, San Fran-
cisco, California, and David W. Robertson, Austin, Texas, for
the plaintiff-appellant.

Mitchell S. Griffin and Richard C. Wootton, Cox, Wootton,
Griffin, Hansen & Poulos, LLP, San Francisco, California, for
the defendant-appellee.
                  SCHEURING v. TRAYLOR BROTHERS                  1851
                             OPINION

CUDAHY, Circuit Judge:

   Plaintiff Kevin Scheuring appeals an adverse grant of sum-
mary judgment. Scheuring claims that he is a “seaman” enti-
tled to consideration under the Jones Act, 46 U.S.C. app.
§ 688(a). In the alternative, he argues that he is entitled to sue
the vessel owner in tort under the Longshore and Harbor
Workers’ Compensation Act (LHWCA), 33 U.S.C. §§ 901 et
seq. The district court determined that he was not a “seaman”
because the nature of his employment was not substantially
connected to a vessel, the William F, and therefore, he could
not sue under the Jones Act. Moreover, the court determined
that the alleged negligence in the positioning of a ramp did
not implicate the duty owed by Traylor Brothers as vessel
owner, and therefore, Scheuring could not sue under 33
U.S.C. § 905(b). We reverse and remand as to both claims.

      FACTUAL AND PROCEDURAL BACKGROUND

   In August 2002, Kevin Scheuring was hired by the defen-
dant Traylor Brothers, Inc. as a crane operator on the William
F. The William F is a 130-foot long, 798-ton, steel-hulled der-
rick barge used in construction projects. For the relevant
period, the William F was owned and operated by Traylor
Brothers. A 130-ton crane, which the plaintiff operated, was
affixed to the barge.

   At the time of the plaintiff’s injury, the William F was
being used in the Long Branch Cruise Terminal (LBCT) con-
struction project within the Long Beach Harbor. The LBCT
project involved building a T-shaped docking facility for Car-
nival Cruise Lines. Traylor Brothers was a subcontractor on
the project in charge of building a passenger wharf, two flank-
ing mooring dolphins1 and a trestle running back to the shore.
  1
   Mooring dolphins are timber piles driven to the bottom of the harbor
for cushioning seacraft during landing.
1852              SCHEURING v. TRAYLOR BROTHERS
The William F was dispatched to the LBCT project from June
2002 through November 2002.

   Scheuring was hired as a crane operator in August 2002 to
work for the duration of the LBCT project. He was a member
of the Operating Engineers Union. His work background pri-
marily consisted of operating and maintaining heavy equip-
ment. He was trained as a crane operator, received wages as
a crane operator and did not consider himself a specialist in
marine work. His primary job while employed with Traylor
Brothers on the William F was to operate the crane to loft
pile, hold the leads that captured the pile and start the hammer
that drives the pile. At times, Scheuring helped to move the
William F by fleeting, or heaving back and forth on her
anchor lines, for purposes of repositioning the barge for the
next set of piles to be driven. Scheuring occasionally handled
lines, weighed and dropped anchors, stood lookout, monitored
the marine band radio and spliced wire and rope.

   The plaintiff alleges that the barge was subject to the tides
and tossed by sea swells, wind waves, vessel wakes and tidal
currents. The barge did not operate on its own power, but
rather by means of winches,2 which slackened or tightened
anchor lines, thereby allowing minor maneuvering and reposi-
tioning. The William F fleeted, or heaved back and forth on
her anchor lines, on a daily basis. The barge was secured to
the shore by multiple permanent lines. On occasion, these
cables would break. The barge was also unmoored and towed
by a tugboat to a new anchorage on at least three occasions
while the plaintiff was aboard.

  To board the barge, the crew had to walk down a 20-foot
ramp leading from the water’s edge to an offshore float. Once
on the float, the crew would take a skiff to the barge. The
  2
   A winch is a stationary motor-driven or hand-powered machine used
for hoisting or hauling, where a rope or chain is wrapped around a drum
and is attached to the load being moved.
                  SCHEURING v. TRAYLOR BROTHERS                     1853
ramp could not be affixed to the float, and, on average, a few
times a week it would fall into the water. On the morning of
September 11, 2002, the plaintiff arrived at work and found
the end of the ramp in the water. While attempting to lift the
180-pound ramp out of the water with the help of others, he
slipped and injured his back. Scheuring alleges that Traylor
Brothers had known for at least two months about this prob-
lem with the ramp.

   Scheuring filed this lawsuit against Traylor Brothers claim-
ing that he is entitled to recover for his personal injuries as a
seaman under the Jones Act, 476 U.S.C. § 688. In the alterna-
tive, Scheuring sues for negligence under the Longshore and
Harbor Workers’ Compensation Act, 33 U.S.C. § 905(b).3
The defendant filed a motion for summary judgment. The dis-
trict court granted that motion on August 24, 2004. The plain-
tiff moved for reconsideration on September 16, 2004, which
the district court denied on October 6, 2004. Scheuring
appealed.

                    STANDARD OF REVIEW

   We review de novo the order granting summary judgment.
Martinez v. Signature Seafoods Inc., 303 F.3d 1132, 1134 (9th
Cir. 2002). Summary judgment should be granted “if the
pleadings, depositions, answers to interrogatories, and admis-
sions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S.
317, 322-23 (1986). In determining whether summary judg-
ment is appropriate, we view the facts in the light most favor-
  3
   Scheuring also sues for negligence based on unseaworthiness and for
maintenance, cure and related payments. Both parties agree that these two
additional claims depend on Scheuring’s qualifying as a “seaman” under
the Jones Act. In other words, if the Jones Act claim fails, so too do the
unseaworthiness and maintenance, cure and related payments claims.
1854              SCHEURING v. TRAYLOR BROTHERS
able to the non-moving party and draw reasonable inferences
in favor of that party. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 255 (1986).

                          DISCUSSION

   The present case involves alternative maritime tort claims.
First, the plaintiff is suing the defendant, as his employer, as
a seaman under the Jones Act, 46 U.S.C. app. § 688(a). In the
alternative, he is suing the defendant, as the vessel owner, as
a harbor worker under the Longshore and Harbor Workers’
Compensation Act, 33 U.S.C. § 905(b). We will examine each
claim in turn.

A.     The Jones Act Claim

     [1] The Jones Act provides in pertinent part:

       Any seaman who shall suffer personal injury in the
       course of his employment may, at his election, main-
       tain an action for damages at law, with the right of
       trial by jury, and in such action all statutes of the
       United States modifying or extending the common-
       law right or remedy in cases of personal injury to
       railway employees shall apply . . . .

46 U.S.C. app. § 688(a). The defendant contends that the
plaintiff is not a “seaman” and therefore is not entitled to
recovery under the Jones Act. The determination of who is a
seaman is a mixed question of fact and law. Chandris, Inc. v.
Latsis, 515 U.S. 347, 369 (1995). The interpretation of statu-
tory terms is within the purview of the court, but “ ‘[i]f rea-
sonable persons, applying the proper legal standard, could
differ as to whether the employee was a “member of a crew,”
it is a question for the jury.’ ” Id. (quoting McDermott Int’l,
Inc. v. Wilander, 498 U.S. 337, 356 (1991)).

   [2] Although the Jones Act was originally enacted in 1920,
the question of who is a “seaman” continues to perplex the
               SCHEURING v. TRAYLOR BROTHERS                1855
courts. In the 1990s, the Supreme Court considered this ques-
tion in a number of cases. In Chandris, the Court articulated
a two-part test which drew on its holdings in earlier cases:

    [T]he essential requirements for seaman status are
    twofold. First, as we emphasized in Wilander, “an
    employee’s duties must ‘contribut[e] to the function
    of the vessel or to the accomplishment of its mis-
    sion.’ ” . . .

    Second, . . . a seaman must have a connection to a
    vessel in navigation (or to an identifiable group of
    such vessels) that is substantial in terms of both
    duration and its nature.

Chandris, 515 U.S. at 368 (citations omitted). The defendant
does not dispute that Scheuring’s employment contributed to
the function of the William F, thus meeting the first require-
ment of the test. Nor does the defendant question the “sub-
stantial duration” component of the second requirement. The
key issue in this branch of the case is whether the nature of
Scheuring’s duties involved a substantial connection to the
William F.

  [3] As the Supreme Court explained in Chandris, the first
part of the requirement is very broad, covering “ ‘[a]ll who
work at sea in the service of a ship.’ ” Id. (quoting Wilander,
498 U.S. at 354). The second requirement, on the other hand,
narrows the pool of potential seaman in order

    to give full effect to the remedial scheme created by
    Congress and to separate the sea-based maritime
    employees who are entitled to Jones Act protection
    from those land-based workers who have only a tran-
    sitory or sporadic connection to a vessel in naviga-
    tion, and therefore whose employment does not
    regularly expose them to the perils of the sea.
1856            SCHEURING v. TRAYLOR BROTHERS
Id. The Court explained that this test is “fundamentally status
based.” Id. at 361. “Land-based maritime workers do not
become seamen because they happen to be working on board
a vessel when they are injured, and seamen do not lose Jones
Act protection when the course of their service to a vessel
takes them ashore.” Id. The Court also equated the question
of who is a “seaman” to the determination of who is a “mem-
ber of a crew.” Id. at 356. Decided two years later, Harbor
Tug & Barge Co. v. Papai, 520 U.S. 548 (1997) provides
additional guidance on the substantial connection prong of the
test articulated in Chandris.

    For the substantial connection requirement to serve
    its purpose, the inquiry into the nature of the
    employee’s connection to the vessel must concen-
    trate on whether the employee’s duties take him to
    sea. This will give substance to the inquiry both as
    to the duration and nature of the employee’s connec-
    tion to the vessel and be helpful in distinguishing
    land-based from sea-based employees.

Papai, 520 U.S. at 555. The crux of the second prong of the
“seaman” test involves distinguishing land-based from sea-
based employees by examining the employee’s activities and
duties.

  We have previously grappled with the “nature” component
of the second prong of the Chandris test. Two cases, one
which affirmed a grant of summary judgment, Cabral v.
Healy Tibbits Builders, Inc., 128 F.3d 1289 (9th Cir. 1997),
and one which reversed, Delange v. Dutra Constr. Co., 183
F.3d 916 (9th Cir. 1999) (per curiam), are of particular rele-
vance to the present case, although neither is entirely on point.

   In Cabral, we affirmed the district court’s grant of sum-
mary judgment for the defendant, holding that the plaintiff, a
crane operator aboard a construction barge, was a land-based
worker with only a transitory or sporadic connection with the
                SCHEURING v. TRAYLOR BROTHERS                 1857
barge. We determined that Papai and Chandris stand for the
notion that the court should focus on whether the employee’s
duties are “primarily sea-based activities” in determining
whether the nature of the connection to the vessel is substan-
tial. Cabral, 128 F.3d at 1293. The court concluded that the
plaintiff was a land-based worker because

    Cabral was hired to work on Barge 538 as a crane
    operator and not as a crew member. Cabral presents
    no evidence showing that he was ever aboard Barge
    538 when it was anywhere but the Ford Island Ferry
    project. . . . Furthermore, Cabral presents no evi-
    dence showing that he would continue to work
    aboard Barge 538 after the Ford Island Ferry project
    was completed.

Id. Importantly, there is no mention of Barge 538’s moving
during Cabral’s time aboard it.

   The plaintiff urges this court to follow Delange, 183 F.3d
916. In a per curiam opinion, the court there held that the
plaintiff raised a triable issue of fact as to his status as a sea-
man and remanded the case for further proceedings. Id. at
919. The plaintiff was hired as a carpenter on a piledriving
crew engaged in the construction of a navigation aid. Id. at
918. The plaintiff rode to the construction site on a barge that
was used as a work platform. Id. at 918. While attempting to
anchor the barge to the construction site, the plaintiff severely
injured his hand. Id. at 918-19. In reversing the district court’s
grant of summary judgment, we distinguished the plaintiff in
that case from the plaintiff in Cabral by examining the spe-
cific activities or duties of the two plaintiffs. Unlike the crane
operator in Cabral, the plaintiff in Delange claimed that

    “a big part” of his job was to serve as a lookout,
    cargo stower, line handler, and occasional pilot when
    the barge was being moved—all of which are clearly
    seaman’s duties—and only devoted 10% of his time
1858            SCHEURING v. TRAYLOR BROTHERS
    to carpentry. He also stated that more than 80% of
    his time was spent onboard the barge where “most”
    of the work involved crewman and deckhand duties.

Id. at 920. Although Delange was hired as a carpenter, his
duties were more appropriately characterized as sea-based
duties.

   [4] As the district court noted here, Scheuring’s employ-
ment as a crane operator is in many ways similar to the plain-
tiff’s employment in Cabral. Scheuring v. Traylor Bros., No.
CV 03-06613-RZ, slip op. at 6 (C.D. Cal. Aug. 25, 2004).
However, there are important distinctions between the two
cases, which warrant reversal of the district court’s grant of
summary judgment. The condition of the William F was suffi-
ciently different from that of the Barge 538 (in Cabral) to dis-
tinguish the plaintiff’s status in Cabral from the present case.
The plaintiff in Cabral did not make any showing of exposure
to vessel-movement or other characteristic seamen’s risks.
Here, Scheuring alleges that the boat was subject to sea
swells, wind waves, vessel wakes and tidal currents. He fur-
ther alleges that the barge fleeted on her anchor lines on a
daily basis. And, most importantly, on at least three occa-
sions, the plaintiff was aboard the barge as it was unmoored
and moved by a tugboat. The plaintiff contends that during
those movements, he performed duties that could be charac-
terized as “sea-based” duties, such as handling lines, weighing
and dropping anchors, standing lookout, monitoring the
marine band radio and splicing wire and rope. These claims
show the existence of a factual dispute whether the plaintiff’s
employment was land-based or sea-based. See Sw. Marine,
Inc. v. Gizoni, 502 U.S. 81, 84, 92 (1991) (holding that genu-
ine issues of material fact existed as to the plaintiff’s seaman
status where the plaintiff rode on floating platforms as they
were towed into place, occasionally served as a lookout and
gave maneuvering signals to the tugboat operator and
received lines passed to the platforms by the ships’ crews to
secure the platforms). The district court incorrectly described
                SCHEURING v. TRAYLOR BROTHERS                 1859
the William F as stationary. But its movements, although per-
haps relatively minor and infrequent, are sufficient to distin-
guish the present case from Cabral and warrant reversal. See
also Delange, 183 F.3d at 920 (noting that the barge moved
only four times during the relevant period of time).

   [5] The plaintiff urges this court to rely solely on the plain-
tiff’s account of surges, tides and swells to classify him as a
seaman. We reject this approach as it would render the second
requirement — that the employee have a substantial connec-
tion to the vessel both in terms of duration and nature —
meaningless. By analyzing only the vessel’s movements, the
activities and duties of the employee would become inconse-
quential — a result which conflicts with Supreme Court and
Ninth Circuit precedent. See Papai, 520 U.S. at 555; Chan-
dris, 515 U.S. at 368; Cabral, 128 F.3d at 1293. Therefore,
we examine the vessel’s movements in light of the plaintiff’s
duties in order to assess whether the plaintiff has presented
evidence that would allow a jury to find a substantial connec-
tion to the vessel both in terms of duration and nature. See
Papai, 520 U.S. at 555 (stating that courts should “concen-
trate on whether the employee’s duties take him to sea”).

   [6] The evidence supporting the plaintiff’s Jones Act claim
may be somewhat limited. Nonetheless, the movements of the
vessel, albeit relatively minor, and the sea-based duties of the
plaintiff, although ancillary to his core responsibility as a
crane operator, raise genuine issues of material fact which
warrant jury consideration. Accordingly, we reverse the dis-
trict court’s grant of summary judgment for the defendant.

B. Longshore and Harbor Workers’ Compensation Act
Claim

   [7] The plaintiff alleges an alternative claim for relief. If he
fails to establish that he is a seaman under the Jones Act, then,
he argues, he is a harbor worker entitled to relief under the
Longshore and Harbor Workers’ Compensation Act
1860               SCHEURING v. TRAYLOR BROTHERS
(LHWCA), 33 U.S.C. §§ 901 et seq. Pursuant to § 905(a), an
employee may not recover in tort for the negligence of his
employer; rather, he is entitled to statutory payments. How-
ever, § 905(b) allows an employee to recover for the negli-
gence of a vessel owner: “In the event of injury to a person
covered under this chapter caused by the negligence of a ves-
sel, then such person, or anyone otherwise entitled to recover
damages by reason thereof, may bring an action against such
vessel . . . .” 33 U.S.C. § 905(b).

   [8] Here, the defendant is both the employer and the vessel
owner, thus a case such as this is commonly referred to as a
“dual-capacity” suit. When the vessel owner and the employer
are the same entity, an employee may recover for negligence
if the negligence was that of the employer acting in its capac-
ity as a vessel owner, not as an employer. Jones & Laughlin
Steel Corp. v. Pfeifer, 462 U.S. 523, 531 n.6, 532 (1983).4 The
question here is whether Traylor Brothers’ alleged negligence
with respect to the ramp-float-skiff system of entry was as
vessel owner or as employer. We conclude that there is a gen-
uine issue of material facts as to whether the duty owed to
Scheuring belonged to Traylor Brothers as the vessel owner.
  4
    In 1984, Congress amended § 905(b) to bar negligence actions where
the “person was employed to provide shipbuilding, repairing, or breaking
services and such person’s employer was the owner, owner pro hac vice,
agent, operator, or charterer of the vessel.” 33 U.S.C. § 905(b). In Bush v.
Eagle-Picher Indus., Inc., 927 F.2d 445, 449 (9th Cir. 1991), we incor-
rectly stated in dicta that the amendment barred all dual-capacity suits. We
have already acknowledged this error. See Heise v. Fishing Co. of Alaska,
Inc., 79 F.3d 903, 907 n.2 (9th Cir. 1996) (noting that the statement in
Eagle-Picher that the 1984 amendment barred dual-capacity suits was
incorrect dicta). To the extent any confusion remains, the 1984 change
bars only shipbuilders, ship repairers and ship breakers from bringing a
claim where the employer and the vessel owner are the same entity. See
also Morehead v. Atkinson-Kiewit, J/V, 97 F.3d 603, 608 (1st Cir. 1996)
(en banc); Guilles v. Sea-Land Serv., Inc., 12 F.3d 381, 386 (2d Cir.
1993); Gay v. Barge 266, 915 F.2d 1007, 1010 (5th Cir. 1990). The plain-
tiff was not hired to provide shipbuilding, repairing or breaking services,
and therefore his claim under the LHWCA is not barred by the 1984
amendment.
                  SCHEURING v. TRAYLOR BROTHERS                     1861
   [9] The Supreme Court has indicated that Congress left to
the courts the task of defining the vessel owner’s duty of care.
See Howlett v. Birkdale Shipping Co., 512 U.S. 92, 97-98
(1994); Scindia Steam Navigation Co. v. De Los Santos, 451
U.S. 156, 165-66 (1981). In Scindia, the Court first consid-
ered the duties a vessel owner owed to an injured longshore
worker, which in a subsequent case were divided into three
categories:

      The first, which courts have come to call the “turn-
      over duty,” relates to the condition of the ship upon
      the commencement of stevedoring operations. The
      second duty, applicable once stevedoring operations
      have begun, provides that a shipowner must exercise
      reasonable care to prevent injuries to longshoremen
      in areas that remain under the “active control of the
      vessel.” The third duty, called the “duty to inter-
      vene,” concerns the vessel’s obligations with regard
      to cargo operations in areas under the principal con-
      trol of the independent stevedore.

Howlett, 512 U.S. at 98 (quoting Scindia, 451 U.S. at 167-68)
(citations omitted).5 The present case concerns the turnover
  5
    In Scindia and Howlett, the vessel owner and the employer were sepa-
rate entities. The Supreme Court has not yet considered the vessel owner’s
duties in a dual-capacity case. Our sister circuits have grappled with the
question whether the duties outlined in Scindia and Howlett should also
apply to dual-capacity cases. The First and Fifth Circuits have allocated
the same vessel duties of care to dual and single capacity defendants. See
Morehead v. Atkinson-Kiewit, J/V, 97 F.3d 603, 612 (1st Cir. 1996) (en
banc) (holding that “the duties of care described in Scindia should be
applied in dual capacity cases”); Castorina v. Lykes Bros. S.S. Co., 758
F.2d 1025, 1033 (5th Cir. 1985) (holding that “the duty owed by a ship-
owner to a longshoreman under section 905(b) is that established by
Scindia and its progeny; this duty is neither heightened nor diminished
when the longshoreman is employed directly by the vessel”). The Second
Circuit, in a case preceding Jones & Laughlin Steel Corp. v. Pfeifer, held
that a vessel owner assumes a greater duty of care when there is no inde-
pendent employer. Fanetti v. Hellenic Lines Ltd., 678 F.2d 424, 428 (2d
Cir. 1982). Since we believe the duty of care defined by the Supreme
Court in Scindia covers the alleged breach by Traylor Brothers as vessel
owner, we do not need to reach this issue.
1862               SCHEURING v. TRAYLOR BROTHERS
duty, of which there are two discrete duties — the duty of safe
condition and the duty to warn. Thomas v. Newton Int’l Enter-
prises, 42 F.3d 1266, 1268 (9th Cir. 1994); Bjaranson v.
Botelho Shipping Corp., Manila, 873 F.2d 1204, 1207 (9th
Cir. 1989). For our purposes, we are most concerned with the
duty of the owner to turn over the vessel in safe condition.

   [10] In order to fulfill this duty:

     A vessel must “exercise ordinary care under the cir-
     cumstances” to turn over the ship and its equipment
     and appliances “in such condition that an expert and
     experienced stevedoring contractor, mindful of the
     dangers he should reasonably expect to encounter,
     arising from the hazards of the ship’s service or oth-
     erwise, will be able by the exercise of ordinary care”
     to carry on cargo operations “with reasonable safety
     to persons and property.”

Howlett, 512 U.S. at 98 (quoting Fed. Marine Terminals, Inc.
v. Burnside Shipping Co., 394 U.S. 404, 416-17 n.18 (1969)).6
In light of this duty to turn over the vessel in safe condition,
the present case poses two issues. The first issue is whether
the ramp is part of the William F’s “equipment and appli-
ances.” Howlett, 512 U.S. at 98. The second issue is whether
there is a genuine issue of material fact whether Traylor
Brothers acted reasonably in fulfilling its turnover duty.
   6
     The Supreme Court has not considered a case involving a non-
longshoring harbor worker, like the plaintiff in the present case. Although
there may be important differences between the two types of workers (see
Morehead v. Atkinson-Kiewit, J/V, 97 F.3d 603, 610 (1st Cir. 1996)), the
basic holding of the Supreme Court and the Ninth Circuit with respect to
the vessel owner’s duties as to longshore workers pursuant to the LHWCA
applies with equal force to that owed to harbor workers. In other words,
the vessel owner owes a standard of care to a harbor worker, “mindful of
the dangers he should reasonably expect to encounter,” as opposed to a
standard of care that might be owed to someone unfamiliar with the dan-
gers of a ship, i.e., a guest of the boat.
                   SCHEURING v. TRAYLOR BROTHERS                       1863
   [11] In rejecting Scheuring’s LHWCA claim, the district
court analogized the ramp to a dock or pier. Scheuring v.
Traylor Bros., No. CV 03-06613-RZ, slip op. at 9 (C.D. Cal.
Aug. 25, 2004). In opposition, the plaintiff asks us to view the
ramp as a gangway. This distinction is critical since a gang-
way constitutes an appliance of a vessel but a dock or pier
does not. See Victory Carriers, Inc. v. Law, 404 U.S. 202, 207
(1971) (holding that a gangway is the dividing line between
admiralty and state jurisdiction); see also Romero Reyes v.
Marine Enterprises, Inc. 494 F.2d 866, 870 (1st Cir. 1974)
(noting that “the authorities are virtually unanimous that mari-
time liability encompasses the gangway”). There is a genuine
issue of material fact whether the ramp at issue in the present
case is more like a gangway than a dock or pier.

   [12] In order to board the barge, the plaintiff and the other
individuals working aboard the William F had to use the
ramp. There were no other means of embarking. Some of our
sister circuits have held that a gangway or ramp which is
“necessarily used for embarking and disembarking” becomes
a “basic appurtenance of the vessel.” Sarauw v. Oceanic Nav-
igation Corp., 655 F.2d 526, 528 (3d Cir. 1981); see also
Romero Reyes, 494 F.2d at 869 (holding that the apparatus
which was the “regular means of boarding and leaving the
vessel” was included in the seaworthiness warranty). Even if
the ramp could not be fairly characterized as a gangway, the
turnover duty, at a minimum, requires a vessel to provide a
safe means of access. See Gay v. Barge 266, 915 F.2d 1007,
1012 (5th Cir. 1990); Romero Reyes, 494 F.2d at 869; cf.
Davis v. Partenreederi M.S. Normannia, 657 F.2d 1048, 1053
(9th Cir. 1981) (holding that the vessel owner had a responsi-
bility to correct the positioning of the gangway).7 The only
  7
    Although not argued by the plaintiff, Traylor Brothers as vessel owner
might have also breached its duty to intervene by failing to correct the
unsafe condition of the ramp. Sarauw, 655 F.2d at 529 (determining that
a jury could find that the vessel owner “failed in its duty of exercising due
care to discover and correct the unsafe condition of the gangway”); Gay,
1864              SCHEURING v. TRAYLOR BROTHERS
difference between the ramp used by the plaintiff here and a
gangway is that the ramp was not attached to the barge. The
fact that the ramp did not extend to the barge, which presum-
ably would have made it safer, should not preclude Scheur-
ing’s lawsuit. Such logic would allow a barge owner to avoid
liability by providing no means of access and effectively
requiring harbor workers to swim to the barge. Accordingly,
we conclude that there is a genuine issue of material fact
involving the characterization of the ramp at issue here.

   [13] The second issue before us concerns whether Traylor
Brothers discharged its turnover duty by providing the ramp-
float-skiff means of access. The vessel owner has only to
exercise ordinary care in light of the fact that the operation
will be conducted by “an expert and experienced stevedoring
contractor, mindful of the dangers he should reasonably
expect to encounter.” Howlett, 512 U.S. at 98. “This implies
that certain dangers that may be hazardous to unskilled per-
sons need not be remedied if an expert and experienced steve-
dore could safely work around them.” Bjaranson v. Botelho
Shipping Corp., Manila, 873 F.2d 1204, 1208 (9th Cir. 1989).
But, any hazardous condition must not constitute “an unrea-
sonably dangerous work environment to experienced long-
shoremen exercising reasonable care.” Martinez v. Korea
Shipping Corp., 903 F.2d 606, 610 (9th Cir. 1990).

   We have previously affirmed grants of summary judgment
where the plaintiff failed to act as an “expert and experienced
stevedore.” In Bjaranson, we held that a bare boat charterer
did not breach the duty of safe condition where “an expert and
experienced stevedore could have safely conducted the cargo
915 F.2d at 1012 (“The vessel owner has a duty to intervene in the steve-
dore’s operations when he has actual knowledge both of a hazardous con-
dition and that the stevedore, in the exercise of ‘obviously improvident’
judgment, intends to continue work in spite of that condition. This court
has previously held this duty applicable even when the vessel owner con-
ducts its own stevedoring operations.”) (footnote omitted).
                SCHEURING v. TRAYLOR BROTHERS              1865
operation.” 873 F.2d at 1208. Similarly, in Ludwig v. Pan
Ocean Shipping Co., 941 F.2d 849, 852 (9th Cir. 1991) (per
curiam), we held that the plaintiff could have avoided the haz-
ardous situation, and therefore, the plaintiff failed to show
that he acted as an expert and experienced stevedore.

   [14] But, the question whether a defendant acted reason-
ably is ordinarily a question for the trier of fact. Thomas v.
Newton Int’l Enters., 42 F.3d 1266, 1269 (9th Cir. 1994);
Martinez, 903 F.2d at 609. In Thomas, we reversed the district
court’s grant of summary judgment for the defendant vessel
owner, finding a material issue of fact as to the ultimate issue
of “unreasonable dangerousness.” In that case, the plaintiff
fell through a hatch opening which was completely uncovered
and unguarded. 42 F.3d at 1268. Similarly, in Martinez, we
reversed a summary judgment order in favor of the vessel
owner reasoning that whether an unguarded ladder opening on
a lashing platform was unreasonably dangerous to longshore
workers was a question of fact for the jury. 903 F.2d at 609.

   [15] Here, Scheuring has established that there are genuine
issues of material fact with respect to the ramp’s status and
Traylor Brothers’ exercise of its turnover duty. Since these
issues should have gone to a jury, we reverse the district
court’s grant of summary judgment as to the LHWCA claim.

  REVERSED AND REMANDED.